Citation Nr: 1630846	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the Veteran's claim of entitlement to service connection for a right knee disability, and if so whether the claim should be granted.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a right knee disability, a bilateral ankle disability, a bilateral hand disability, and a bilateral wrist disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A December 2009 rating decision denied the claim of entitlement to service connection for a right knee disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for a right knee disability.





CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran's claim for service connection for a right knee disability was originally denied in a December 2009 rating decision on the basis that there was no evidence of complaints or treatment of a right knee disability during service.  The Veteran did not appeal the December 2009 decision or submit any pertinent evidence within the appeal period.  The Board notes that the evidence before the RO at the time of the December 2009 decision included the Veteran's service treatment records (STRs), VA outpatient records dated from April 2004 to July 2009, and private outpatient records dated from February 1995 to August 2009.  Evidence received after the appeal period includes statements by the Veteran that he was treated by field medics in June 1974 for a right knee injury sustained during crash and rescue firefighter training at Fort Rucker, Alabama.  He also reported that due to his MOS as a crash and rescue firefighter, he was required to undergo disciplined physical training in the field and that he believes that all of his old injuries were caused by that training.  The Board again notes that the Veteran's statements are presumed to be credible in determining whether the claim should be reopened.  Although a similar statement was submitted by the Veteran in March 2009, the recently submitted statements are not redundant or cumulative of the previously submitted statement and they relate to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection for a right knee disability is warranted. 


ORDER

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for a right knee disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

To date, the Veteran has not been afforded any VA examination relating to his claims for service connection for a right knee disability, bilateral ankle disability, bilateral hand disability, or bilateral wrist disability.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the evidence shows the Veteran has been diagnosed with right knee osteoarthritis and that he underwent total right knee replacement surgery.  He has also reported recurrent symptoms that include joint pain in the ankles, hands, and wrists.  The Veteran has attributed his right knee disability to an in-service injury during a firefighter training drill and to the rigors of his training to become a crash and rescue firefighter.  He asserted his bilateral ankle symptoms were caused by running and physical training during service, including a 50-mile march with full combat gear.  He also stated problems with his ankles were made worse by the fact that he had flat feet at entrance.  He asserted that his bilateral hand and wrist symptoms were a result of daily physical training as a firefighter in service.  The Veteran also indicated his belief that he has arthritis as a result of Lyme disease, which he stated was caused by an in-service tick bite.  The Board finds that under these circumstances, a remand for a VA examination and opinion is warranted pursuant to McLendon.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all right knee, bilateral ankle, bilateral hand, and bilateral wrist disorders present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all right knee, bilateral ankle, bilateral hand, and bilateral wrist disorders present during the period of the claims.  For each identified disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated in service or is otherwise etiologically related to the Veteran's military service.

In providing the requested opinions, the examiner must address the Veteran's competent lay statements to the effect that he sustained an in-service right knee injury during a firefighter training exercise and was treated by field medics.
 
The examiner must also address the Veteran's competent lay statements to the effect that his right knee, bilateral ankle, bilateral hand, and bilateral wrist disabilities were caused by strenuous daily physical exercise during service, including a 50-mile march with full combat gear.

The examiner must also address the Veteran's STRs, which indicate a tick was removed from his groin area during service, and the Veteran's contention that he contracted Lyme disease due to the tick bite and developed arthritis as a result of the Lyme disease.

The examiner must provide the rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


